Matter of Hutchins (2019 NY Slip Op 01600)





Matter of Hutchins


2019 NY Slip Op 01600


Decided on March 6, 2019


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 6, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
LINDA CHRISTOPHER, JJ.


2012-08706

[*1]In the Matter of Neil Hutchins, voluntary resignor. (Attorney Registration No. 2216240)

MOTION by Neil Hutchins for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Hutchins was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on September 28, 1988. By decision and order of this Court dated February 1, 2013, Mr. Hutchins's application for voluntary resignation was accepted and his name was removed from the roll of attorneys and counselors-at-law, without prejudice to an application for reinstatement.

Catherine A. Sheridan, Hauppauge, NY (Stacy J. Sharpelletti of counsel), for the Grievance Committee for the Tenth Judicial District.
Neil Hutchins, Bronx, NY, voluntary resignor pro se.


PER CURIAM.


OPINION & ORDER
On January 16, 2013, upon a plea of guilty, in the Supreme Court, New York County, Mr. Hutchins was convicted of two counts of criminal sale of a controlled substance in the fifth degree, in violation of Penal Law § 220.31, a class D felony, and two counts of criminal possession of a controlled substance in the fifth degree, in violation of Penal Law § 220.06, a class D felony.
On March 6, 2013, Mr. Hutchins was sentenced, inter alia, to time served, a surcharge of $300, a DNA fee of $50, and a crime victims assessment fee of $25.
The above information was not disclosed to the Court by Mr. Hutchins on his application to voluntarily resign from the New York Bar and, thus, his application was granted by decision and order of this Court dated February 1, 2013, and his name was removed from the roll of attorneys and counselors-at-law. Mr. Hutchins's conviction was not reported to the Court until he filed a motion for reinstatement. Included as an exhibit in his motion papers is a certificate of disposition reflecting his felony convictions.
Pursuant to Judiciary Law § 90(4)(a), Mr. Hutchins was automatically disbarred and ceased to be an attorney upon his conviction of a felony.
Accordingly, on the Court's own motion, the decision and order dated February 1, 2013, is recalled and vacated, and Mr. Hutchins's name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), to reflect his automatic disbarment as of January 16, 2013.
SCHEINKMAN, J.P., MASTRO, RIVERA, DILLON and CHRISTOPHER, JJ., concur.
ORDERED that on the Court's own motion, the decision and order of this Court dated February 1, 2013, in the above-entitled matter is recalled and vacated; and it is further,
ORDERED that pursuant to Judiciary Law § 90, Neil Hutchins is disbarred, effective January 16, 2013, and his name is stricken from the roll of attorneys and counselors-at-law; and it [*2]is further,
ORDERED that Neil Hutchins shall comply with the rules governing the conduct of disbarred or suspended attorneys (see  22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, Neil Hutchins is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if Neil Hutchins has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and Neil Hutchins shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f); and it is further,
ORDERED that the motion for reinstatement is denied (see  22 NYCRR 1240.16[c][1]).
ENTER:
Aprilanne Agostino
Clerk of the Court